Exhibit 23.1 N. Blumenfrucht CPA PC 1040 East 22nd Street Brooklyn New York 11210 Tel.- 718-692-2743 Fax -718-692-2203 DATED: October 15, 2007 U.S. Securities and Exchange Commission Division of Corporation Finance 450 Fifth St. N.W. Washington DC 20549 Re: VGTel, Inc. - Form SB-2 Registration Statement Dear Sirs: As independent registered public accountants, we hereby consent to the inclusion or incorporation by reference in this Form SB-2/A Registration Statement - datedAugust 22, 2007of the following: 1. Our report to the Board of Directors of VGTel, Inc. (formerly NYN International LLC.) as of March 31, 2007 and 2006, and the related statements of operations and cash flows for the years ended March 31, 2007 and 2006 and for the periods July 27, 2004 (inception)through March 31, 2007 2. In addition, we also consent to the reference to our firm as experts in accounting and auditing included in this Registration Statement. Yours truly, October 15, 2007 /s/ N. Blumenfrucht CPA PC
